PER CURIAM.
A policy of insurance naming the Key West Medical Association, Inc. (d/b/a De-Poo Hospital) as the insured, and providing for the Association and its board coverage against damage or loss which results from the rendering of “professional services ... while acting within the scope of [their] duties ... ”, did not provide coverage where two members of the hospital’s board of directors conspired “illegally, fraudulently and ultra vires ” to injure the medical practice of plaintiff physicians, (emphasis supplied). See Buckner v. Physicians Protective Trust Fund, 376 So.2d 461 (Fla. 3d DCA 1979).
Reversed and remanded with instructions to enter judgment for appellant.